Exhibit 10.36

EQUINIX, INC.

December 15, 2006

Peter Van Camp

Dear Peter:

On September 25, 2003, you were granted an option to purchase 350,000 shares of
the Company’s Common Stock (the “2003 Option”). You have requested an amendment
to the terms of the 2003 Option in order to ensure compliance with Section 409A
of the Internal Revenue Code. Accordingly, you and the Company agree that the
2003 Option and the option agreement governing the 2003 Option (the “Option
Agreement”) shall be amended as follows:

1. Exercise Price. Under Section 409A of the Internal Revenue Code, the grant of
an option at a discount can result in adverse tax consequences for the optionee
under Section 409A. The negative tax consequences of Section 409A can be
mitigated by exchanging the discount option for an option with an exercise price
at the fair market value of the common stock on the original date of grant.
Accordingly, you hereby elect to raise the exercise price of the 2003 Option
solely with respect to 67,167 of the shares purchasable under the 2003 Option to
the fair market value per share on the original grant date, that is to $20.82.
This adjustment to the exercise price shall apply to the 67,167 of the shares
purchasable under the 2003 Option that vested and became exercisable from
March 25, 2006 to September 25, 2006, excluding the first 889 shares that became
exercisable on March 25, 2006.

2. Exercisability. With respect to the 91,667 of the shares purchasable under
the 2003 Option which become exercisable for the first time in calendar 2005 and
which were not exercised in 2005 (the “2005 Shares”) and 20,333 of the shares
purchasable under the 2003 Option which become exercisable for the first time in
January through March 2006 (including 889 of the shares that became exercisable
in March 2006) (the “2006 Shares”), you hereby elect to exercise the 2005 Shares
and 2006 Shares in accordance with the schedule set forth on Exhibit A. To the
extent you do not exercise the 2003 Option for the 2005 Shares and 2006 Shares
in accordance with Exhibit A, the 2003 Option will expire immediately following
the last day of the applicable calendar year solely with respect to the
identified portion of the 2005 Shares and 2006 Shares.

3. Effective Date. This Agreement will become effective as of the date it is
signed by you.

4. Effect of Amendment on the Option Agreement. Except as amended herein, all of
the terms of the Option Agreement shall continue in full force and effect.



--------------------------------------------------------------------------------

5. Governing Law. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of California, as such laws are applied
to contracts entered into and to be performed entirely within the State of
California.

You may indicate your agreement with these terms and effect this election by
signing and dating the enclosed duplicate original of this letter agreement and
returning it to the Company.

 

Very truly yours, EQUINIX, INC. By:  

/s/ Keith D. Taylor

Title:   Chief Financial Officer

 

Accepted and Agreed To:

/s/ Peter Van Camp

Signature of Peter Van Camp

Dated:  

December 15, 2006



--------------------------------------------------------------------------------

EXHIBIT A

409A Election Form

Optionee: Peter Van Camp

Option covered by the election:

112,000 shares purchasable under an option to purchase 350,000 shares of the
Company’s Common Stock granted on September 25, 2003 (the “2003 Option”)

The 2005 Shares and 2006 Shares identified below shall only be exercisable (to
the extent otherwise vested and exercisable pursuant to the terms of the Option
Agreement) during the calendar years specified below:

91,667 of the 2005 Shares during calendar year 2007

20,333 of the 2006 Shares during calendar year 2007

I acknowledge and agree that my 2003 Option is being amended so that the 2005
Shares and 2006 Shares will only be exercisable at the times set forth in this
Election and the attached letter agreement:

 

/s/ Peter Van Camp

Signature of Peter Van Camp Dated:  

December 15, 2006



--------------------------------------------------------------------------------

EQUINIX, INC.

 

Mr. Peter Van Camp   December 13, 2006

 

Re: Actual Option Grant Date: April 9, 2001

     Exercise Price on Actual Option Grant Date: $29.44

     Valid Grant Date for Income Tax Purposes (the “Valid Grant Date”): April
11, 2001

     Fair market value on Valid Grant Date: $43.20

     Number of Shares Granted: 16,713

     Number of Shares Subject to 409A: 3,126

Dear PVC:

On the Actual Option Grant Date set forth above, you were granted an option to
purchase the number of shares of Equinix, Inc. (the “Company”) Common Stock set
forth above (the “Option”). We are proposing an amendment to the terms of the
Option in order to ensure compliance with Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

New tax legislation has been enacted that triggers adverse tax consequences for
holders of options that have an exercise price per share that is less than the
fair market value per share of the underlying stock on the option’s Valid Grant
Date. Specifically, Section 409A of the Code and the Treasury Regulations
promulgated under such section provide that an option with an exercise price per
share that is less than the fair market value per share of the underlying stock
on the Valid Grant Date is a “discounted option” that will be subject to adverse
tax consequences, including income tax, an additional tax of 20% and interest
plus penalties.

For a limited period of time, the Internal Revenue Service will allow discounted
options to be remedied in a manner to avoid the adverse tax consequences under
Code Section 409A. One such remedy is to increase the per share exercise price
of a discounted option, such that the per share exercise price is equal to the
fair market value per share of the underlying stock on the Valid Grant Date of
the discounted option. For you, this means that the exercise price per share of
the Option must be increased to the fair market value per share of the Company’s
Common Stock on the Valid Grant Date of the Option (set forth above). By signing
below, the exercise price of the number of shares of the Option subject to 409A
will be increased. If you exercised any portion of the number of shares of the
Option subject to 409A, the exercise price of the Option will be adjusted solely
with respect to the unexercised portion of the number of shares of the Option
subject to 409A.

Please also be advised that the entire 16,713 shares subject to the Option,
although originally deemed to be Incentive stock options, will be reclassified
as Non-qualified Stock Options.

This letter is not intended to provide you with any tax advice and does not
intend to provide a comprehensive explanation of all of the ways to comply with
Code Section 409A to avoid the adverse tax consequences with respect to
discounted options. The Company encourages you to consult your own tax adviser
to discuss the tax implications of your Option before deciding whether to sign
this letter.



--------------------------------------------------------------------------------

This Agreement will become effective as of the date it is signed by you. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California, as such laws are applied to contracts entered into and
to be performed entirely within the State of California.

By signing below, you agree that the exercise price per share of the Option will
be increased so that it is equal to the fair market value per share of the
Company’s Common Stock on the Valid Grant Date, as indicated above. The
remaining terms of the Option remain in full force and effect. Please sign and
return this letter to Darrin Short of the Stock Services Department, no later
than December 15, 2006. If you do not sign this letter, your Option will remain
unchanged and you will be subject to the adverse tax consequences of Code
Section 409A.

 

Very truly yours, EQUINIX, INC. By:  

/s/ Keith D. Taylor

Title:   Chief Financial Officer

 

Accepted and Agreed To:

/s/ Peter Van Camp

Signature of [Optionee]

Dated:  

December 19, 2006



--------------------------------------------------------------------------------

EQUINIX, INC.

 

Ms. Marjorie Backaus   December 13, 2006

 

Re: Actual Option Grant Date: January 9, 2001

     Exercise Price on Actual Option Grant Date: $119.00

     Valid Grant Date for Income Tax Purposes (the “Valid Grant Date”): January
10, 2001

     Fair market value on Valid Grant Date: $122.00

     Number of Shares Granted: 3,907

     Number of Shares Subject to 409A: 82

Dear Margie:

On the Actual Option Grant Date set forth above, you were granted an option to
purchase the number of shares of Equinix, Inc. (the “Company”) Common Stock set
forth above (the “Option”). We are proposing an amendment to the terms of the
Option in order to ensure compliance with Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

New tax legislation has been enacted that triggers adverse tax consequences for
holders of options that have an exercise price per share that is less than the
fair market value per share of the underlying stock on the option’s Valid Grant
Date. Specifically, Section 409A of the Code and the Treasury Regulations
promulgated under such section provide that an option with an exercise price per
share that is less than the fair market value per share of the underlying stock
on the Valid Grant Date is a “discounted option” that will be subject to adverse
tax consequences, including income tax, an additional tax of 20% and interest
plus penalties.

For a limited period of time, the Internal Revenue Service will allow discounted
options to be remedied in a manner to avoid the adverse tax consequences under
Code Section 409A. One such remedy is to increase the per share exercise price
of a discounted option, such that the per share exercise price is equal to the
fair market value per share of the underlying stock on the Valid Grant Date of
the discounted option. For you, this means that the exercise price per share of
the Option must be increased to the fair market value per share of the Company’s
Common Stock on the Valid Grant Date of the Option (set forth above). By signing
below, the exercise price of the number of shares of the Option subject to 409A
will be increased. If you exercised any portion of the number of shares of the
Option subject to 409A, the exercise price of the Option will be adjusted solely
with respect to the unexercised portion of the number of shares of the Option
subject to 409A.

This letter is not intended to provide you with any tax advice and does not
intend to provide a comprehensive explanation of all of the ways to comply with
Code Section 409A to avoid the adverse tax consequences with respect to
discounted options. The Company encourages you to consult your own tax adviser
to discuss the tax implications of your Option before deciding whether to sign
this letter.



--------------------------------------------------------------------------------

This Agreement will become effective as of the date it is signed by you. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California, as such laws are applied to contracts entered into and
to be performed entirely within the State of California.

By signing below, you agree that the exercise price per share of the Option will
be increased so that it is equal to the fair market value per share of the
Company’s Common Stock on the Valid Grant Date, as indicated above. The
remaining terms of the Option remain in full force and effect. Please sign and
return this letter to Darrin Short of the Stock Services Department, no later
than December 15, 2006. If you do not sign this letter, your Option will remain
unchanged and you will be subject to the adverse tax consequences of Code
Section 409A.

 

Very truly yours, EQUINIX, INC. By:  

/s/ Keith D. Taylor

Title:  

Chief Financial Officer

 

Accepted and Agreed To:

/s/ Margie Backaus

Signature of [Optionee]

Dated:  

December 26, 2006



--------------------------------------------------------------------------------

EQUINIX, INC.

 

Mr. Peter T. Ferris   December 13, 2006

 

Re: Actual Option Grant Date: January 9, 2001

     Exercise Price on Actual Option Grant Date: $119.00

     Valid Grant Date for Income Tax Purposes (the “Valid Grant Date”): January
10, 2001

     Fair market value on Valid Grant Date: $122.00

     Number of Shares Granted: 3,907

     Number of Shares Subject to 409A: 82

Dear Pete:

On the Actual Option Grant Date set forth above, you were granted an option to
purchase the number of shares of Equinix, Inc. (the “Company”) Common Stock set
forth above (the “Option”). We are proposing an amendment to the terms of the
Option in order to ensure compliance with Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

New tax legislation has been enacted that triggers adverse tax consequences for
holders of options that have an exercise price per share that is less than the
fair market value per share of the underlying stock on the option’s Valid Grant
Date. Specifically, Section 409A of the Code and the Treasury Regulations
promulgated under such section provide that an option with an exercise price per
share that is less than the fair market value per share of the underlying stock
on the Valid Grant Date is a “discounted option” that will be subject to adverse
tax consequences, including income tax, an additional tax of 20% and interest
plus penalties.

For a limited period of time, the Internal Revenue Service will allow discounted
options to be remedied in a manner to avoid the adverse tax consequences under
Code Section 409A. One such remedy is to increase the per share exercise price
of a discounted option, such that the per share exercise price is equal to the
fair market value per share of the underlying stock on the Valid Grant Date of
the discounted option. For you, this means that the exercise price per share of
the Option must be increased to the fair market value per share of the Company’s
Common Stock on the Valid Grant Date of the Option (set forth above). By signing
below, the exercise price of the number of shares of the Option subject to 409A
will be increased. If you exercised any portion of the number of shares of the
Option subject to 409A, the exercise price of the Option will be adjusted solely
with respect to the unexercised portion of the number of shares of the Option
subject to 409A.

This letter is not intended to provide you with any tax advice and does not
intend to provide a comprehensive explanation of all of the ways to comply with
Code Section 409A to avoid the adverse tax consequences with respect to
discounted options. The Company encourages you to consult your own tax adviser
to discuss the tax implications of your Option before deciding whether to sign
this letter.



--------------------------------------------------------------------------------

This Agreement will become effective as of the date it is signed by you. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California, as such laws are applied to contracts entered into and
to be performed entirely within the State of California.

By signing below, you agree that the exercise price per share of the Option will
be increased so that it is equal to the fair market value per share of the
Company’s Common Stock on the Valid Grant Date, as indicated above. The
remaining terms of the Option remain in full force and effect. Please sign and
return this letter to Darrin Short of the Stock Services Department, no later
than December 15, 2006. If you do not sign this letter, your Option will remain
unchanged and you will be subject to the adverse tax consequences of Code
Section 409A.

 

Very truly yours, EQUINIX, INC. By:  

/s/ Keith D. Taylor

Title:  

Chief Financial Officer

 

Accepted and Agreed To:

/s/ Peter Ferris

Signature of [Optionee]

Dated:  

December 20, 2006



--------------------------------------------------------------------------------

EQUINIX, INC.

 

Ms. Renee Lanam   December 13, 2006

 

Re: Actual Option Grant Date: January 9, 2001

     Exercise Price on Actual Option Grant Date: $119.00

     Valid Grant Date for Income Tax Purposes (the “Valid Grant Date”): January
10, 2001

     Fair market value on Valid Grant Date: $122.00

     Number of Shares Granted: 3,907

     Number of Shares Subject to 409A: 82

Dear Renee:

On the Actual Option Grant Date set forth above, you were granted an option to
purchase the number of shares of Equinix, Inc. (the “Company”) Common Stock set
forth above (the “Option”). We are proposing an amendment to the terms of the
Option in order to ensure compliance with Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

New tax legislation has been enacted that triggers adverse tax consequences for
holders of options that have an exercise price per share that is less than the
fair market value per share of the underlying stock on the option’s Valid Grant
Date. Specifically, Section 409A of the Code and the Treasury Regulations
promulgated under such section provide that an option with an exercise price per
share that is less than the fair market value per share of the underlying stock
on the Valid Grant Date is a “discounted option” that will be subject to adverse
tax consequences, including income tax, an additional tax of 20% and interest
plus penalties.

For a limited period of time, the Internal Revenue Service will allow discounted
options to be remedied in a manner to avoid the adverse tax consequences under
Code Section 409A. One such remedy is to increase the per share exercise price
of a discounted option, such that the per share exercise price is equal to the
fair market value per share of the underlying stock on the Valid Grant Date of
the discounted option. For you, this means that the exercise price per share of
the Option must be increased to the fair market value per share of the Company’s
Common Stock on the Valid Grant Date of the Option (set forth above). By signing
below, the exercise price of the number of shares of the Option subject to 409A
will be increased. If you exercised any portion of the number of shares of the
Option subject to 409A, the exercise price of the Option will be adjusted solely
with respect to the unexercised portion of the number of shares of the Option
subject to 409A.

This letter is not intended to provide you with any tax advice and does not
intend to provide a comprehensive explanation of all of the ways to comply with
Code Section 409A to avoid the adverse tax consequences with respect to
discounted options. The Company encourages you to consult your own tax adviser
to discuss the tax implications of your Option before deciding whether to sign
this letter.



--------------------------------------------------------------------------------

This Agreement will become effective as of the date it is signed by you. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of California, as such laws are applied to contracts entered into and
to be performed entirely within the State of California.

By signing below, you agree that the exercise price per share of the Option will
be increased so that it is equal to the fair market value per share of the
Company’s Common Stock on the Valid Grant Date, as indicated above. The
remaining terms of the Option remain in full force and effect. Please sign and
return this letter to Darrin Short of the Stock Services Department, no later
than December 15, 2006. If you do not sign this letter, your Option will remain
unchanged and you will be subject to the adverse tax consequences of Code
Section 409A.

 

Very truly yours, EQUINIX, INC. By:  

/s/ Keith D. Taylor

Title:  

Chief Financial Officer

 

Accepted and Agreed To:

/s/ Renee Lanam

Signature of [Optionee]

Dated:  

December 19, 2006